 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKorwall Corporation of Indiana and Thomas D. Gra-ham. Cases 25-CA-8997 and 25-CA-8997-2September 12, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 6, 1978, Administrative Law Judge PeterE. Donnelly issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed limited excep-tions to the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Korwall Corporation ofIndiana, Elkhart, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Theoriginal charge herein (Case 25-CA-8997) was filed onJune 8, 1977,' by Thomas D. Graham, an individual, hereinsometimes called Charging Party. A second charge (Case25-CA-8997-2) was filed on June 23 by Graham, and aconsolidated complaint thereon was issued by the GeneralCounsel of the National Labor Relations Board on July 12alleging that Korwall Corporation of Indiana, herein calledthe Employer or Respondent, violated Section 8(a)(1) and(3) of the Act by, inter alia, the transfer of the ChargingParty. An answer thereto was timely filed by Respondent.Pursuant to notice a hearing was held before the Adminis-trative Law Judge at Elkhart, Indiana, on December 12 and13. When the hearing opened, the consolidated complaintwas amended to add an essentially unrelated allegation thatRespondent, through its attorney, in preparation for the in-stant hearing, coercively interrogated employees. The issuesraised by the original complaint were resolved by settle-All dates refer to 1977 unless otherwise indicated.ment agreement and approved by me on December 13 overthe objection of the General Counsel. Thus only the issue ofunlawful pretrial attorney interrogation of employees washeard at the hearing, which therefore is the only issue re-maining for disposition herein. Briefs have been filed by theGeneral Counsel and Respondent which have been dulyconsidered.FINDINGS OF FA(Ct1. THE EMPLOYER'S BUSINI:SSThe Employer is an Indiana corporation maintaining itsprincipal office and placce of business at Elkhart, Indiana,where it is engaged in the manufacture, sale, and distribu-tion of laminated foam cores and related products. Duringthe past year Employer in the course and conduct of itsbusiness operations manufactured, sold, and distributed atthis facility products valued in excess of $50,000 which wereshipped from the facility directly to States other than theState of Indiana. During the past calendar year the Em-ployer in the course and conduct of its business operationspurchased and transferred and delivered to its facility goodsand materials valued in excess of $50,000 which were trans-ported to said facility directly from States other than theState of Indiana. The complaint alleges, the answer admits,and I find that the Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE ILAB()R ORGANIArIONThe complaint alleges, the answer admits, and I find thatUnited Steel Workers of America, AFL-CIO CLC, hereinreferred to as the Union, is a labor organization within themeaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRA(TIC(ESThe only issue is whether or not Repondent's attorney,Rayford T. Blankenship, unlawfully interrogated employ-ees Cheryl Vaught, Bruce Kelver, Danny Holt, and CharlesTerry while preparing for this instant hearing.A. Facts2I. Cheryl Vaught: A hearing in this proceeding was origi-nally set for October 6. A few days prior thereto, during the2 There is conflicting testimony with regard to some of the relevant factssurrounding the alleged unlawful interrogations. In resolving these conflicts,I have taken into consideration the apparent interests of the witnesses. Inthis connection, where the testimony of the General Counsel's employeewitnesses is credited, the fact that they were still employed by Respondentagainst whom they testified was a factor supporting their credibility, partic-ularly when weighed against the obvious interests of the Employer. In addi-tion I have considered the inherent probabilities; the probabilities in light ofother events; corroboration or lack of it; consistencies or inconsistencieswithin the testimony of each witness, and between the testimony of each andthat of other witnesses with similar apparent interests. In evaluating thetestimony of each witness I rely specifically upon his or her demeanor andhave made my findings accordingly. and while apart from considerations ofdemeanor I have taken into account the above-noted credibility consider-ations, my failure to detail each of these is not to be deemed a failure on mypart to have fully considered Bishop and Malco, Inc., d/'b/a Walker's, 159NLRB 1159, 1161 (1966).238 NLRB No. 1688 KORWALL CORP. OF INDIANAweek of October 3, Respondent's attorney, Rayford T.Blankenship, together with Respondent's vice president,Ralph Smucker, visited Vaught at her home. Vaught wasno longer employed by Respondent, having left in June1977. Since she had company, arrangements were made forthem to visit her on the following day at the house of afriend where Vaught was babysitting. About 10 a.m.,Blankenship and Smucker arrived. After introduction,Blankenship asked her if he could ask her some questionsabout the unfair labor practice case involving Graham. Healso advised her that she had the right not to talk to him.Vaught agreed to discuss it with him. During the course ofthe conversation Blankenship asked her if she was going tobe a witness in the unfair labor practice case and Vaughtsaid that she was. He also asked her if she had received asubpena and she said that she had. She was also asked byBlankenship if she had spoken to Board attorney Albert G.Fisher, and she replied that she had not. When asked if shehad given the Union a statement, she replied affirmatively.Blankenship also asked her if she had signed a union card,what color it was, and whether or not Graham had given itto her. Blankenship also asked her which employees were"backing up" the Union and she replied that it was notanyone in particular, that everyone was in it. DespiteSmucker's testimony to the contrary, I credit Vaught thatshe was never assured that the Employer would take noreprisals; the matter of reprisals was not discussed.'2. Bruce Kelver. On October 3, Kelver, a production em-ployee, was called into the office of Plant Manager JohnCollins. It appears that this office, also known as the pro-duction office, is used extensively by the employees, andseveral employees came into the office and took things outof the desk during the ensuing conversation. Blankenshipwas in the office and introduced himself. In addition toBlankenship, another production employee, Wilma Greg-ory was also present. Gregory remained for the entire con-versation, and Kelver was told by Blankenship that Greg-ory was there to protect his rights.4Blankenship explainedthat he was representing the Respondent in the unfair laborpractice case. In addition he advised Kelver that he did nothave to answer questions, and that he could do so if hedesired, "free from reprisals from the Company or theUnion."' During the interview, Kelver was asked by Blank-enship if he had spoken to a government lawyer about thecase and Kelver replied that he had. Blankenship asked himif he had signed a union card and Kelver said that he had.Blankenship also asked him if he had been subpenaed inthe unfair labor practice case and Kelver replied affirma-tively. Blankenship asked if Holt, Vaught, and employeeJohn Walters had been subpenaed and Kelver answeredthat they had.I Blankenship did not testify at the hearing.4 Gregory was employed by Respondent in September 1977. some 2 weeksbefore this conversation. She attended at the request of Plant Manager Col-lins. Gregors is a concededls antiunion employee, once having told Grahamthat she had belonged to a union in the past and that "they were no good"and that as far as she was concerned she "didn't care for a union"I Although Kelver testified that he cannot recall being so advised, I con-clude that he was, particularly in view of Gregory's corroborating testimonyand the fact that a statement signed by Kelver pursuant to the interviewreflects that he was so advised.3. Danny Holt.: On October 3, like Kelver, Holt wasasked by Collins to go to the production office to talk to alawyer about the unfair labor practice case. Again WilmaGregory was in the room and stayed for the entire conver-sation. Holt was told that she was there as his witness toprotect his rights. Blankenship introduced himself and toldHolt that he was a lawyer working on the unfair labor prac-tice case for the Company and that he wanted to talk tohim, but that Kelver was not obliged to do so. Blankenshipalso advised him that he could speak without fear of em-ployer reprisal.' Among other questions put to Holt, he wasasked why he was in the case and he replied that he did notknow. Blankenship also asked him who started the Unionand Holt told him that it was not one person, that everyonewas for it. Blankenship asked him if he knew of anybodymaking someone sign cards and he said he did not. Blank-enship asked him if he knew of anyone else who was goingto be subpenaed in the unfair labor practice case and hegave the names of employees Chuck Terry. Bruce Kelver.and Jack Walters. Holt was also asked if he had signed aunion card and he replied that he had. Holt was asked if hehad been interviewed about the unfair labor practice caseby Graham's attorney and he replied that he had not.4. Charles Terry: On October 4, 1977, Terry, anotherworker, was asked by Plant Foreman Tom Herschberger togo to the production office. Again Blankenship and Greg-ory' were there and Terry was advised by Blankenship thatGregory was there as his witness to protect his legal rights.Blankenship told him that he was the attorney for the Em-ployer in the upcoming unfair labor practice case, but thathe could choose not to talk to him. Blankenship also toldhim that he could speak freely without fear of reprisal bythe Company or the Union.' Among other queries, Terrywas asked if he had signed a card and he said tht he had.He was asked the color of the card and he replied that hethought it was blue. Terry had signed a blue checkoff au-thorization card on behalf of the Union. Blankenship askedhim who the witnesses were going to be and he answeredKelver, Holt, Walter, and Graham.8B. Discussion and AnalysisFor many years the Board has adhered to the criteriaestablished in the Johnnie's Poultry case.9in determiningwhether or not employee interviews and interrogations arecoercive. The following language from Johnny's Poultry setsout the criteria.Despite the inherent danger of coercion therein, theBoard and courts have held that where an employer6 Again I conclude that such assurance was given based on Holt's signedstatement and Gregory's corroborating testimony.I Like Kelver and Holt, Terry gave Blankenship a signed statement reflect-ing that he was given assurances against reprisal. Despite his denial, I creditthe statement. noting also the corroborating testimony of Gregory.I Except as to the matter of Blankenship assuring Kelver, Holt, and Terryagainst employer repnsal, I credit the accounts provided by the GeneralCounsel's employee witnesses, particularly since Gregory is concededly anantiunion employee and was selected by Respondent itself to be present atthe interviews.9Johnie's Poultry Co. and John Bishop Poulto, Co, Successor, 146 NLRB770. 774 775 (1964), enforcement denied on other grounds 344 F.2d 617(C.A 8, 1965)89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas a legitimate cause to inquire, he may exercise theprivilege of interrogating employees on matters involv-ing their Section 7 rights without incurring Section8(a)(l) liability. The purposes which the Board andcourts have held legitimate are of two types: the verifi-cation of a union's claimed majority status to deter-mine whether recognition should be extended, in-volved in the preceding discussion, and theinvestigation of facts concerning issues raised in a com-plaint where such interrogation is necessary in prepar-ing the employer's defense for trial of the case.In allowing an employer the privilege of ascertainingthe necessary facts from employees in these given cir-cumstances, the Board and courts have establishedspecific safeguards designed to minimize the coerciveimpact of such employer interrogation. Thus, the em-ployer must communicate to the employee the purposeof the questioning, assure him that no reprisal will takeplace, and obtain his participation on a voluntary ba-sis; the questioning must occur in a context free fromemployer hostility to union organization and must notbe itself coercive in nature; and the questions must notexceed the necessities of the legitimate purpose by pry-ing into other union matters, eliciting information con-cerning an employee's subjective state of mind, or oth-erwise interfering with the statutory rights ofemployees. When an employer transgresses the bound-aries of these safeguards, he loses the benefits of theprivilege.In evaluating the interrogation herein, it is clear thatsome of the enumerated safeguards were not observed. Ob-viously, as to Vaught, she was given no assurance againstreprisal, and the absence of such assurance is coercive inviolation of Section 8(a)(1) of the Act.'°Among other questions put to Vaught, Kelver, and Holt,were questions concerning the extent of their participationin the upcoming unfair labor practice hearing. Vaught wasasked if she was going to be a witness and if she had re-ceived a subpena; also if she had given a statement to theUnion, or spoken to a Board agent. As set forth above, inmore detail, some of the same questions were asked of Kel-ver and Holt. In addition, Holt was asked why he was "inthe case." These questions were germane to the upcomingunfair labor practice hearing, even though they may nothave been directly related to the merits of the complaint.Accordingly, they do not transgress the restrictions imposedby the Board on employees interrogation." The Board hasheld that merely asking whether or not an employee hasgiven a statement to the Board is not coercive. Bishop andMalco, Inc., 159 NLRB 1159 (1966). The above questions10 While it appears that Vaught was not employed by Respondent at thetime of the interview, she is nonetheless protected as an employee againstcoercion for the purposes of Sec. 8(a)() of the Act. Little Rock Crate &Basket Co., 227 NLRB 1406 (1977). 1 realize that the absence of an assur-ance against repnsal may be less significant where the employee, likeVaught, is not presently employed, but I nonetheless conclude that the LittleRock case is so broad as to control.1i Since the production office is used by employees so extensively, I con-clude, contrary to the General Counsel, that the location of the interroga-tions was not itself a coercive circumstance.involving employee participation in the hearing are nomore offensive and do not infringe on the employees' Sec-tion 7 rights. Hesston Corporation, Inc., 175 NLRB 96(1969).Other questions were asked. All three employees testifiedthat they were asked if they had signed union cards andHolt was asked if anyone had made any employee sign aunion card. While such inquiries may be permissible in an8(a)(5) case, where a respondent is attempting to defendagainst an assertion of majority employee status, there wasno such issue in the instant case and these questions areclearly outside the bounds of legitimate pretrial interroga-tion.During the interrogations, both Holt and Vaught wereasked questions designed to identifying those employeessupporting the Union. Again these questions were not nec-essary to the Respondent's defense and, thus, were unprivi-leged and coercive. John S. Barnes Corporation, 180 NLRB911, 918 (1970); Dixie Cup, Division of American Can Com-pany, 157 NLRB 167 (1966).'2Respondent contends that the information concerningunion cards was relevant to its defense. The purpose was toshow that other employees were union adherents, but werenot discriminated against, thus establishing that there wasno antiunion motivation for the discrimination. However, itis not the mere existence of other prounion employeeswhich evidence this defense. It is the employer's awarenesat the time of the discrimination that is relevant and theemployer is privy to this information, not the employees.Accordingly, I conclude that this defense is without merit."IV. THE EFFECT OF THiE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section 111,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes, burdening and obstruct-ing commerce and the free flow of' commerce.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(l) ofthe Act, I shall recommend that the Respondent be orderedto cease and desist therefrom, and from infringing in anylike or related manner upon its employees' Section 7 rightsand that it take certain affirmative action designed to effec-tuate the policies of the Act.On the basis of the foregoing findings of fact, and theentire record in this proceeding, I make the following:CONC(I.SIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.12 In view of the findings made herein, Respondent's motion to dismiss ishereby denied. Motion to withdraw Resp. Exh. 8 is denied as without basis.Respondent's motion to stnke Vaught's testimony is denied for the reasonsexpressed at the hearing.3 Providing for the presence of Gregory, an antiunion employee selectedby Respondent, does not in any way legitimize the unlawful interrogations.90 KORWALL CORP. OF INDIANA2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act, Respondent has engaged in and is engaging in un-fair labor practices proscribed by Section 8(a)(l) of the Act.On the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Na-tional Labor Relations Act, I hereby issue the followingrecommended:R4ORDERRespondent Korwall Corporation of Indiana, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating its employees concerningtheir union affiliation or sympathies in a manner constitut-ing restraint and coercion within the meaning of Section8(a)(1) of the Act.(b) Coercively interrogating its employees concerningtheir union affiliation or activities of other employees in amanner constituting restraint and coercion within themeaning of Section 8(a)(1) of the Act.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its facility in Elkhart, Indiana, copies of theJ4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.attached notice marked "Appendix."" Copies of said noticeon forms provided by the Regional Director for Region 25,after being duly signed by the Employer's authorized repre-sentatives, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Employer to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsthe Employer has taken to comply herewith.1S In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an order of the NationalLabor Relations Board"APPENDIXNorIiE. To EMPI OYEEiSPOSTED BY ORDER OF IHEiNATIONAL LABOR RELATIONS BOARDAn agency of the United States GovernmentWE WIl.. NOT coercively interrogate our employeesconcerning their union affiliation or sympathies in amanner constituting illegal restraint and coercion.WE wll.i NOi coercively interrogate our employeesconcerning the union affiliation or activities of otheremployees in a manner constituting illegal restraintand coercion.WUE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act.KORW\AII. CORPORAIION OF INDIANA91